18-2629
     Xue v. Barr
                                                                          BIA
                                                                    Poczter, IJ
                                                                 A201 188 080
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of November, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            DENNY CHIN,
10            SUSAN L. CARNEY,
11                 Circuit Judges.
12   _____________________________________
13
14   MEIQIN XUE,
15            Petitioner,
16
17                 v.                                  18-2629
18                                                     NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:               Ramesh Kumar Shrestha, New York,
25                                 NY.
26
27   FOR RESPONDENT:               Joseph H. Hunt, Assistant
28                                 Attorney General; Brianne W.
29                                 Cohen, Senior Litigation Counsel;
 1                                      Andrea N. Gevas, Trial Attorney,
 2                                      Office of Immigration Litigation,
 3                                      United States Department of
 4                                      Justice, Washington, DC.
 5
 6          UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10          Petitioner Meiqin Xue, a native and citizen of                       the

11   People’s Republic of China, seeks review of an August 9, 2018,

12   decision of the BIA affirming an August 8, 2017, decision of

13   an   Immigration      Judge   (“IJ”)       denying    her   application     for

14   asylum,       withholding     of   removal,     and     relief   under      the

15   Convention Against Torture (“CAT”).                  In re Meiqin Xue, No.

16   A201 188 080 (B.I.A. Aug. 9, 2018), aff’g No. A201 188 080

17   (Immig. Ct. N.Y. City Aug. 8, 2017).                 We assume the parties’

18   familiarity with the underlying facts and procedural history

19   in this case.

20          Under the circumstances of this case, we have reviewed

21   both    the    IJ’s   and   the    BIA’s    opinions    “for   the   sake    of

22   completeness.”        Wangchuck v. Dep’t of Homeland Security, 448

23 F.3d 524, 528 (2d Cir. 2006).               The applicable standards of

24   review are well established.               See 8 U.S.C. § 1252(b)(4)(B);

25   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

                                            2
 1            “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination on the demeanor, candor, or responsiveness of

 4   the applicant or witness, the inherent plausibility of the

 5   applicant’s or witness’s account, the consistency between the

 6   applicant’s or witness’s written and oral statements . . . ,

 7   the      internal      consistency       of    each   such    statement,    the

 8   consistency of such statements with other evidence of record

 9   .    .    .    ,    without    regard    to    whether   an    inconsistency,

10   inaccuracy, or falsehood goes to the heart of the applicant’s

11   claim,         or    any      other     relevant      factor.”         8 U.S.C.

12   § 1158(b)(1)(B)(iii).            “We defer . . . to an IJ’s credibility

13   determination unless, from the totality of the circumstances,

14   it is plain that no reasonable fact-finder could make such an

15   adverse credibility ruling.”                  Xiu Xia Lin v. Mukasey, 534

16 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d
17   at       76.        Substantial       evidence     supports      the   agency’s

18   determination that Xue was not credible as to her claim that

19   police detained and beat her for practicing Christianity in

20   an underground church in China or as to her practice of

21   Christianity in the United States.

22            The agency reasonably relied on omissions in a letter


                                               3
 1   from    Xue’s   mother.   See   Xiu      Xia   Lin, 534 F.3d   at   167

 2   (affirming adverse credibility determination based, in part,

 3   on omissions from corroborating letters).                   Xue testified

 4   that, in February 2017, police officers threatened to charge

 5   her mother with hiding a fugitive if Xue returned to China

 6   and her mother did not report her, destroyed objects in her

 7   parents’ home, and kicked in the door.                But a March 2017

 8   letter from Xue’s mother lacked those details.                Although we

 9   have cautioned against placing too much weight on omissions

10   from a corroborating letter, given that the purpose of the

11   letter was to corroborate Xue’s claims, including her fear of

12   future harm and the letter was written shortly after the

13   February 2017 incident, the omitted details were “ones the

14   witness would reasonably have been expected to disclose.”

15   Hong Fei Gao, 891 F.3d at 78, 81.

16          The agency also reasonably relied on the inconsistent

17   and incomplete medical documentation about the treatment Xue

18   received    after   her   release       from   police   custody.         Xue

19   testified that she received treatment from the Xigen Clinic

20   and Dr. Huang’s Clinic and that she submitted a medical record

21   from the Xigen Clinic.     But the copy of the treatment record

22   she submitted was from the Fuqing City Medical Institute, and


                                         4
 1   the entry for “Medical Institute of Treatment” was left blank.

 2   She did not compellingly explain these inconsistencies.             See

 3   Majidi v. Gonzalez, 430 F.3d 77, 80 (2d Cir. 2005) (“A

 4   petitioner must do more than offer a plausible explanation

 5   for his inconsistent statements to secure relief; he must

 6   demonstrate that a reasonable fact-finder would be compelled

 7   to credit his testimony.” (internal quotations omitted)).

 8       Having questioned Xue’s credibility as to past events

 9   stemming   from   her   alleged    practice    of   Christianity,   the

10   agency reasonably relied on her failure to corroborate her

11   claim   that      she   continued       to    consistently   practice

12   Christianity in the United States.           “An applicant’s failure

13   to corroborate his or her testimony may bear on credibility,

14   because the absence of corroboration in general makes an

15   applicant unable to rehabilitate testimony that has already

16   been called into question.”        Biao Yang v. Gonzales, 496 F.3d
17   268, 273 (2d Cir. 2007).          The IJ reasonably concluded that

18   Xue had not provided adequate evidence to verify her claims

19   of regular attendance at several churches in the United

20   States, and the IJ was not compelled to credit her various

21   explanations for this failure.          See Majidi, 430 F.3d at 80.

22   Further, the IJ also reasonably relied on the inconsistency


                                         5
 1   or lack of clarity in Xue’s testimony about her church

 2   attendance    while      living     in    Florida.             See    8    U.S.C.

 3   § 1158(b)(1)(B)(iii).          Moreover,       Xue   failed      to   call     her

 4   husband to testify to verify her church attendance in the

 5   United States.     See Yan Juan Chen v. Holder, 658 F.3d 246,

 6   253 (2d Cir. 2011).       And the agency did not err in requiring

 7   such testimony without first providing notice and additional

 8   time to present it.        See Wei Sun v. Sessions, 883 F.3d 23,

 9   29 (2d Cir. 2018) (deferring to the BIA’s determination that

10   an IJ is not required “to identify the specific evidence

11   necessary to meet the applicant’s burden of proof and to

12   provide an automatic continuance for the applicant to obtain

13   that    evidence   prior       to   rendering        a    decision        on   the

14   application”).

15          The IJ was not required to make an express finding about

16   Xue’s demeanor before determining that she was not credible.

17   A credibility assessment is based on “the totality of the

18   circumstances,”    and    an    applicant’s      demeanor        is   just     one

19   factor that an IJ “may base a credibility determination on.”

20   8 U.S.C. § 1158(b)(1)(B)(iii) (emphasis added).                       The IJ’s

21   credibility    determination         here      was       supported        by   the

22   inconsistencies,      omissions,         and    lack      of    corroboration


                                          6
 1   described above.        Taken together, these inconsistencies,

 2   omissions,   and      lack    of   reliable    corroboration    provide

 3   substantial evidence for the agency’s adverse credibility

 4   determination.        See    8 U.S.C. § 1158(b)(1)(B)(iii).       That

 5   determination    is    dispositive      of    asylum,   withholding   of

 6   removal, and CAT relief because all three claims are based on

 7   the same factual predicate.         See Paul v. Gonzales, 444 F.3d
8   148, 156-57 (2d Cir. 2006).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12

13                                      FOR THE COURT:
14                                      Catherine O’Hagan Wolfe,
15                                      Clerk of Court




                                         7